Citation Nr: 9920081	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernia, including entitlement as due to an undiagnosed 
illness.

2.  Entitlement to service connection for residuals of a left 
thigh bruise, including entitlement as due to an undiagnosed 
illness.

3.  Entitlement to service connection for prostate 
disability, including entitlement as due to an undiagnosed 
illness.

4.  Entitlement to service connection for leg cramps, 
including entitlement as due to an undiagnosed illness.

5.  Entitlement to service connection for hypertensive 
disease, including entitlement as due to an undiagnosed 
illness.

6.  Entitlement to service connection for arthritis, to 
include arthritis of the left knee, including entitlement as 
due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of a 
right knee injury, including entitlement as due to an 
undiagnosed illness.

8.  Entitlement to service connection for an eye disorder, 
including entitlement as due to an undiagnosed illness.

9.  Entitlement to service connection for a pulmonary 
disorder, including entitlement as due to an undiagnosed 
illness.

10.  Entitlement to service connection for a psychiatric 
disorder, including entitlement as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant had active service from July 1952 to July 1956 
with the Air Force, and from March 1991 to August 1991 with 
the Air Force Reserves in support of Operation Desert 
Shield/Storm and received a Southwest Asia service medal.  He 
also had periods of inactive duty training (INACDUTRA) and 
active duty for training (ACDUTRA) between October 1964 and 
May 1992.  

This appeal arises from an October 1994, Department of 
Veterans Affairs (VARO), Montgomery, Alabama rating decision, 
which denied the appellant entitlement to service connection 
for a bilateral inguinal hernia, a left thigh bruise, hearing 
loss, prostatitis, leg cramps, hypertension, osteoarthritis, 
a right knee injury, an eye condition, a lung condition, and 
a nervous condition.  The Board granted the appellant 
entitlement to service connection for defective hearing and 
remanded his claim for further development in a July 1997 
decision.  Additional development was completed.  The RO 
assigned a 10 percent disability rating for the appellant's 
service-connected hearing loss, and continued to deny 
entitlement to service connection for the other claimed 
disabilities.  According to the Supplemental Statement of the 
Case in December 1998, the arthritis claim was considered to 
include a claim for service connection for arthritis of the 
left knee.

The claims involving the left thigh, leg cramps and arthritis 
of the left knee are addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1. The appellant had active service from July 1952 to July 
1956 with the Air Force, and from March 1991 to August 
1991 with the Air Force Reserves in support of Operation 
Desert Shield/Storm and received a Southwest Asia service 
medal.  He also had periods of inactive duty training 
(INACDUTRA) and active duty for training (ACDUTRA) between 
October 1964 and May 1992.

2. Competent medical evidence indicates that the appellant had 
a bilateral inguinal hernia that pre-existed service and 
did not worsen during, or as a result of service, or as due 
to an undiagnosed illness.

3. Competent medical evidence does not indicate that the 
appellant currently has prostate disability that originated 
or was worsened during, or as a result of service, or that 
he manifests prostatitis due to an undiagnosed illness.

4. Competent medical evidence does not indicate that the 
appellant currently has hypertensive disease that 
originated or worsened during, or as a result of service, 
or that he manifests hypertensive disease due to an 
undiagnosed illness.

5. Competent medical evidence does not indicate that the 
appellant currently has arthritis (involving joint or 
joints other than the left knee) that originated or 
worsened during, as a result of, or within one year of 
service, or that he manifests arthritis due to an 
undiagnosed illness.

6. Competent medical evidence does not indicate that the 
appellant currently has residuals of a right knee injury 
that originated or was worsened during, or as a result of 
service, or that he manifests residuals of a right knee 
injury due to an undiagnosed illness.

7. Competent medical evidence does not indicate that the 
appellant currently has a pulmonary disorder that 
originated or worsened during, or as a result of service, 
or that he manifests a pulmonary disorder due to an 
undiagnosed illness.

8. Competent medical evidence does not indicate that the 
appellant currently has a psychiatric disorder that 
originated or was worsened during, or as a result of 
service, or that he manifested a psychiatric disorder 
within one year of service or due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a bilateral 
inguinal hernia.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

2. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for prostate 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

3. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for 
hypertensive disease.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

4. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for arthritis 
(in joint or joints other than the left knee).  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.317 (1998).

5. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for residuals 
of a right knee injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

6. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for an eye 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

7. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a pulmonary 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

8. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.317 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a bilateral 
inguinal hernia, residuals of a left thigh bruise, 
prostatitis, cramps in his legs, hypertensive disease, 
arthritis, residuals of a right knee injury, an eye disorder, 
a pulmonary disorder, and a psychiatric disorder.  Under 
pertinent law and VA regulations, service connection may be 
granted if either of the claimed disabilities was incurred or 
aggravated during service, or if hypertension or arthritis 
manifested to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding the various issues on appeal.

1.  Entitlement to service connection for a bilateral 
inguinal hernia, including entitlement as due to an 
undiagnosed illness.

The appellant's July 1952 military enlistment examination for 
his first period of active service reported that he had a 
history of a bilateral hernia, repaired, 1942.  The examiner 
reported that the scars were firm, the canal was closed, and 
there was no hernia or significant abnormality.  His 
genitourinary system was described as normal.  His June 1956 
discharge examination reported 4 inch well-healed surgical 
scars on each side of his groin area on examination of his 
abdomen and viscera.  A history of hernia repair on the right 
and left in 1941 or 1942 was provided.  His genitourinary 
system was also described as normal.   

The appellant's October 1964 military reserve enlistment 
examination likewise reported a history of hernia repair with 
scars, WHNS (well-healed no sequelae) and indicated a normal 
genitourinary system.

Military medical examinations, dated from August 1965 to 
February 1979, were negative for any complaints or findings 
referable to a bilateral hernia, other than by history.

During his March 1979 military annual physical examination, 
the appellant reported a history of double hernia, 9 months; 
the latter appears to be a reference to the "age at which 
occurred".  His abdomen and genitourinary system was 
described as normal during his periodic October 1980 
examination, and no significant change was reported in July 
1981, and August 1984.

An April 1985 military treatment entry reported that the 
appellant, while on active duty at Fort Jefferson National 
Monument, twisted his leg and developed pain in his left 
groin and knee one day later.  The examiner assessed a left 
groin injury.  The appellant was referred for a physical 
therapy consultation.  He reported a tight uncomfortable 
feeling in his left hip adductors for 6 days after stepping 
backwards off a dock onto his right foot while unloading a 
boat.  He was currently on Motrin with a decrease in pain.  
The examiner observed no tenderness except at the left 
adductor insertions.  The appellant had full range of motion 
of his left hip and ambulated with a moderate limp.  No 
findings referable to a hernia were indicated.  Short-term 
goals were to decrease tenderness/discomfort, improve 
ambulation and return to normal activities of daily living.  
However, the appellant did not return for treatment as 
scheduled and was discharged from physical therapy.

June 1988 and May 1992 military periodic examinations were 
negative for hernia.

A VA medical examination was conducted in July 1994.  No 
hernia was present.

A VA examination was also conducted in September 1998.  The 
appellant provided a history of hernia at the age of 13.  The 
appellant's abdomen was described as normal on examination.  
Genitourinary/rectal examination revealed bi-inguinal hernias 
since the age of 13.  He had had no surgery.  He had no 
symptomatology, but did have bilateral egg size indirect 
inguinal hernias which were not easily reducible.  The 
examiner diagnosed bilateral inguinal hernias, asymptomatic.  

The appellant's bilateral inguinal hernia pre-existed his 
military service.  A pre-existing disorder is considered to 
be aggravated where there is an increase in disability during 
service, unless due to the natural progress of the disorder.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

Upon a thorough review of the medical evidence of record, the 
Board finds that the objective medical evidence does not 
substantiate that the appellant's currently diagnosed 
"asymptomatic" bilateral hernia was aggravated during 
military service.  In so finding, the Board places emphasis 
upon his military medical treatment records which merely note 
a history of hernia and are devoid of any complaints or 
findings or referable to a bilateral hernia, and his post 
service medical treatment records which are likewise devoid of 
current complaints referable to his pre-existing bilateral 
hernia.  The medical evidence shows no increase in severity of 
the pre-existing bilateral hernia while he was on military 
duty.

Since there is no objective medical evidence to establish that 
the appellant currently has a bilateral hernia that originally 
manifested or was aggravated during service, it is found that 
the claim presented is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992).  Because the appellant 
has not submitted any competent evidence of incurrence or 
aggravation of his pre-existing bilateral hernia during 
service, the Board must deny the claim as not well grounded.  
Ibid.: see also, Caluza, 7 Vet.App. at 505.  Therefore, VA's 
duty to assist the appellant in the development of his claim 
is not for application. 

With regard to the appellant's claim for a disability 
manifested by a bilateral hernia due to an undiagnosed 
illness, the Board notes that the symptomatology for which the 
appellant has complained is a diagnosed hernia, and denial 
would nevertheless be in order in view of the failure to meet 
the requirements of the applicable regulation.  Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1998).

The appellant's general contentions of record are also of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although the appellant claims that he 
currently has a bilateral inguinal hernia related to his 
military service, his assertions of a medical diagnosis and 
opinion on causation alone are not probative.  See also, Moray 
v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has a bilateral inguinal hernia 
related to any incident during service.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

2.  Entitlement to service connection for prostate 
disability, including entitlement as due to undiagnosed 
illness.

The appellant's July 1952 military enlistment and June 1956 
discharge examinations for his first period of active service 
were negative for any complaints or findings referable to 
prostatitis and described his genitourinary system as normal.  
His October 1964 reserve enlistment examination was also 
negative for any complaints referable to prostatitis and 
described his genitourinary system as normal.

Interim annual military examinations, dated from August 1965 
to June 1988, were also negative for any complaints or 
findings referable to prostatitis.

The appellant's prostate examination was normal during his 
periodic October 1980 examination, and no significant change 
was reported in July 1981, and August 1984.  Likewise, a June 
1988 periodic military physical examination reported no 
significant medical history since his last examination, and 
reported that his prostate was normal to digital examination.  

A May 1992 military periodic medical examination reported 
that the appellant's prostate was within normal limits. 

A June 1993 military physical examination reported that the 
appellant complained of nocturia all his life 2 to 4 times.  
The examiner observed that the appellant's prostate was 
slightly enlarged and benign.

A VA medical examination was conducted in July 1994.  No 
complaints or findings referable to prostatitis were 
indicated, although a urinary tract infection (bacteruria) 
was indicated.

A VA examination was conducted in September 1998.  The 
appellant reported that he had a large prostate found during 
a routine physical examination.  He claimed that he had an 
elevated prostate specific antigen, but that it was still 
within the normal range.  Urinalysis was normal and the 
complete blood count was normal.  The prostate specific 
antigen was 3.5, which was within normal limits.  The lab's 
range was from 0 to 4.  He had a biopsy in January 1998 which 
was also read as normal.  On physical examination the 
examiner observed that his prostate was 2+ enlarged, but 
normal in shape and consistency.  The examiner diagnosed 
benign prostatic hypertrophy.

The Board must find that there is no competent evidence 
linking the appellant's currently diagnosed benign prostatic 
hypertrophy to service or to an undiagnosed illness.  Service 
medical records during the appellant's period of active duty 
are negative for any complaints or findings referable to 
prostatitis and describe his genitourinary system as normal.  
The first indication of a slightly enlarged benign prostate 
was in June 1993, a year and 10 months following the 
appellant's most recent active service.  There is no medical 
evidence of the current existence of prostatitis.

With regard to the appellant's claim for prostate disability 
due to an undiagnosed illness, the Board notes that the 
symptomatology of which the appellant has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
diagnoses of bacturia and benign prostatic hypertrophy.  Since 
there is, of record, medical evidence attributing the 
appellant's enlarged prostate and complaints of nocturia to 
clinically diagnosed disorders, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
(1998) are rendered not plausible, and the claim may also be 
viewed as not well grounded.  Even if this claim were not 
discussed in the context of a well grounded claim, a denial 
would nevertheless be in order in view of the failure to meet 
the requirements of the applicable regulation.  Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1998).

The appellant's general contentions of record are again of 
insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case, in 
which the appellant was informed that the reason for the 
denial of his claim was that there was no objective medical 
evidence to substantiate that he currently has prostatitis 
related to any incident during service.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

4.  Entitlement to service connection for hypertensive 
disease, including entitlement as due to an undiagnosed 
illness.

The appellant's July 1952 military enlistment and June 1956 
discharge examinations for his first period of active service 
were negative for any complaints or findings referable 
hypertension and his heart was described as normal.  His 
October 1964 reserve enlistment examination was also negative 
for any complaints or findings referable to hypertension and 
described his heart as normal.

Subsequent military examinations and post service treatment 
records, dated from August 1965 to August 1984, were likewise 
negative for any complaints or findings referable 
hypertensive disease, and described his cardiovascular system 
as normal.

A September 1984 eye consultation indicated that the 
appellant had a blood pressure reading of 170/110, and a re-
check showed 140/90.

A June 1988 periodic military physical examination reported a 
normal heart evaluation, and a blood pressure reading of 
142/96.  The appellant was scheduled for a blood pressure 
recheck.   A September 1988 blood pressure check following 
the June 1988 physical examination was 132/88.

A June 1991 military medical record reported that the 
appellant had a blood pressure reading of 124/84, and was 
seen for medication refills.  The examiner assessed 
hypertension, controlled.

A May 1992 military periodic medical examination reported 
that the appellant provided a history of high blood pressure 
for 3 years.  His blood pressure was 132/88 on examination.

Service medical records reported that the appellant was 
followed for his hypertension in December 1992.  His blood 
pressure was 132/82.  He was to return in 3 months.  In March 
1993, he was seen for medication refills and his blood 
pressure was 150/92.  In December 1993, his blood pressure 
was 160/100, and the examiner assessed that his hypertension 
was not controlled.

VA examinations were conducted in July 1994.  The appellant 
reported that he was diagnosed with hypertension in 1986 and 
started on Vasotec, but was allergic to Vasotec and switched 
to Verapamil.  He had no specific complaints.  His blood 
pressure readings were 162/90 sitting, 162/96 lying, and 
154/90 standing.  Neither chest x-ray, nor EKG showed any 
evidence of cardiomegaly.  Diagnoses were of hypertensive 
cardiovascular disease and hypertension.

A November 1994 VA entry reported that the appellant was seen 
for a flu shot.  His blood pressure was 136/81.  Health 
maintenance alteration was related to traumatic arthritis and 
hypertension.

VA treatment records reported that the appellant sought 
prescription refills.  A July 1995 military treatment entry 
for medication refills reported a blood pressure reading of 
140/80.  In July 1996, his reading was 140/80.  The examiner 
also assessed health maintenance alteration related to HTN 
and DJD in January 1996 and January 1997.  A June 1996 VA 
treatment entry reported a reading of 128/72 and a diagnosis 
of HTN, and the appellant continued to be followed at the VA.  
A December 1997 entry reported that health maintenance 
alteration was related to hearing loss, DJD, and HTN.  

A VA examination was conducted in September 1998.  The 
appellant reported that he had had hypertension since 1985 
and had been on medication since that time.  He claimed that 
his blood pressure had run a little high, in the range of 
144/82.  He denied heart disease and indicated a normal 
stress test recently.  On physical examination his heart 
showed a regular sinus rhythm with no murmurs.  His heart was 
not enlarged.  Pulses were normal for his age.  Blood 
pressures were 124/81, 149/68, and 136/72.  Two hours later 
they were 137/79, 142/66, and 140/74.  The examiner diagnosed 
hypertension without target organ damage.

The Board finds that there is no competent evidence linking 
the appellant's currently diagnosed hypertension to service or 
to an undiagnosed illness.  Service medical records during the 
appellant's first period of active duty are negative for any 
complaints or findings referable hypertension and describe his 
cardiovascular system as normal.  According to the medical 
record, intermittently elevated blood pressure readings were 
first noted between his two periods of active service, in 
1984.  The appellant reported that he was first diagnosed with 
hypertension in 1986, 30 years after his first period of 
active service, and prior to his second period of active 
service in 1991.  There is no medical evidence that links the 
hypertension to his first period of active service or to 
periods of ACDUTRA or INACDUTRA.  There is also no medical 
evidence that the pre-existing hypertension increased in 
severity during his second period of active service. The 
hypertensuion was described as "controlled" during this 
time, and a blood pressure reading was normal.

With regard to the appellant's claim for a disability 
manifested by hypertension due to an undiagnosed illness, the 
Board notes that the appellant's high blood pressure readings 
have not resulted in a disability which can be said to be 
"undiagnosed."  Treatment records reflect a diagnosis of 
hypertension and hypertensive cardiovascular disease.  
Therefore, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 (1998) are rendered not 
plausible, and the claim may also be viewed as not well 
grounded.  A denial would also be in order in view of the 
failure to meet the requirements of the applicable regulation.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).

Again, the appellant's general contentions of record are again 
of insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case.

4.  Entitlement to service connection for arthritis including 
entitlement as due to an undiagnosed illness.

This portion of the decision will address the issue of 
service connection for arthritis in joint or joints other 
than the left knee.  The left knee claim is addressed in the 
remand appended to this decision.

The appellant's July 1952 military enlistment and June 1956 
discharge examinations for his first period of active service 
were negative for any complaints or findings referable to 
arthritis, and described his musculoskeletal system as 
normal.  His October 1964 reserve enlistment examination was 
also negative for any complaints referable to arthritis and 
described his musculoskeletal system as normal.

Military examinations from August 1965 to May 1992 were 
negative for any complaints or findings referable to 
arthritis. 

June 1988 and May 1992 military periodic examinations 
described the appellant's lower extremities and 
musculoskeletal system as normal.

A VA joints examination was conducted in July 1994.  The 
appellant complained of pain in the back and left thigh.  The 
examiner diagnosed osteoarthritis of the left knee, lumbar 
spine, and both hips. 

In November 1994, the appellant claimed service connection 
for osteoarthritis.

VA treatment records reported that the appellant sought 
prescription refills from November 1994 to January 1997.  The 
examiner assessed health maintenance alteration related to 
DJD and HTN.  

An August 1995 military chest x-ray for an annual physical 
revealed that the thoracic bony structure demonstrated 
degenerative disease with anterior and lateral osteophyte 
formation and indicated that the appellant had degenerative 
disease of the thoracic spine.

A November 1995 VA treatment entry reported that the 
appellant complained of pain mostly at night and his right 
leg giving out.  X-rays of the right knee and hip were 
requested to rule out degenerative joint disease, and the 
appellant was instructed to return in 2 months for follow-up.

A VA examination was conducted in September 1998.  No 
findings referable to arthritis were indicated.  

The Board finds that there is no competent evidence linking 
the appellant's currently diagnosed arthritis in joints other 
that the left knee to his military service, or to an 
undiagnosed illness.  Service medical records during the 
appellant's periods of active duty are negative for any 
complaints or findings referable to arthritis and describe his 
musculoskeletal system as normal.  According to the medical 
record, the appellant was first diagnosed with arthritis in 
July 1994, 28 years following his first period of active duty 
military service and 2 years and 11 months following his 
second period of active service. 

With regard to the appellant's claim for a disability 
manifested by arthritis due to an undiagnosed illness, the 
Board notes that the appellant's arthritis is not a disability 
that can be said to be "undiagnosed."  Treatment records 
reflect a diagnosis of osteoarthritis, degenerative arthritis 
and traumatic arthritis.  Therefore, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
(1998) are rendered not plausible, and the claim may be viewed 
as not well grounded.  A denial would also be in order in view 
of the failure to meet the requirements of the applicable 
regulation.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).

Again, the appellant's general contentions of record are again 
of insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case.

5.  Entitlement to service connection for residuals of a 
right knee injury, including entitlement as due to an 
undiagnosed illness.

The appellant's July 1952 military enlistment and June 1956 
discharge examinations for his first period of active service 
were negative for any complaints or findings referable to a 
right knee disability, and described his musculoskeletal 
system and lower extremities as normal.  His October 1964 
reserve enlistment examination was also negative for any 
complaints referable to a right knee injury and described his 
lower extremities as normal.

The appellant's annual August 1965 military examination was 
negative for any complaints or findings referable to a right 
knee disability. 

A December 1965 request for treatment of injury under the 
United States Employees' Compensation Act indicated that the 
appellant injured his right knee while climbing from the 
wheel-well of an aircraft.  A military treatment entry 
reported that the appellant complained of an ache in his 
right knee when he walked on it.  There was a very small 
ecchymotic area on the medial aspect of the right knee with 
no swelling or tenderness to palpation.  The examiner's 
impression was of a small contusion.

The appellant's annual August 1966 military examination was 
negative for any complaints or findings referable to a right 
knee disability.  Likewise, subsequent treatment records, 
dated from December 1967 to August 1984 were negative for 
complaints or findings referable to a right knee disability.

June 1988 and May 1992 military periodic examinations 
described the appellant's lower extremities and 
musculoskeletal system as normal.

A November 1995 VA treatment entry reported that the 
appellant complained of pain mostly at night and his right 
leg giving out.  X-rays of the right knee and hip were 
requested to rule out degenerative joint disease, and the 
appellant was instructed to return in 2 months for follow-up.

January 1998 VA treatment entries reported that he appellant 
complained of leg and knee pain for 3 to 4 years, left 
greater than right.  The diagnosis was bilateral leg DJD left 
greater than right. 

A VA examination was conducted in September 1998.  The 
appellant claimed that even though the issue was "right" 
knee, he insisted that it was his "left" knee for which he 
wanted service connection.  A VA examination addendum was 
completed in October 1998.  A diagnosis referable to the left 
knee was provided.

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking any current right 
knee disability to service or to an undiagnosed illness.  
Service medical records during the appellant's periods of 
active duty are negative for any complaints or findings 
referable to the appellant's right knee and describe his lower 
extremities as normal.  Although the appellant was treated for 
a small right knee contusion in December 1965, there is no 
verification that he was on military training at the time.  
Besides, such injury was acute and transitory and apparently 
resolved without residual effects, with no further complaints 
or findings referable to the appellant's right knee until he 
complained of his right leg giving out in November 1995, more 
than 29 years after the incident and more than 4 years after 
his most recent period of active duty service. 

The record does not include medical opinion linking any 
current right knee disability to the contusion sustained many 
years earlier.  This being the case, the claim pursuant to the 
usual service connection principles is not well grounded, and 
must be denied.

The Board also finds that the appellant's current right knee 
disability is not a disability that can be said to be 
"undiagnosed."  Treatment records reflect a diagnosis of 
degenerative joint disease.  Therefore, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
(1998) are rendered not plausible, and the claim may be viewed 
as not well grounded.  A denial would also be in order in view 
of the failure to meet the requirements of the applicable 
regulation.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).

The appellant's general contentions of record are again of 
insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case.

6.  Entitlement to service connection for an eye disorder, 
including entitlement as due to an undiagnosed illness.

The appellant's July 1952 military enlistment, and June 1956 
discharge examinations for his first period of active service 
were negative for any complaints referable to his eyes.  His 
eyes were observed to be normal on examination and he had had 
visual acuity of 20/20, bilaterally.  His October 1964 
reserve enlistment examination was also negative for any 
complaints referable to an eye disability and reported visual 
acuity of 20/20.

The appellant's annual August 1965 and August 1966 military 
examination's were negative for any current complaints or 
findings referable to an eye disorder.

A June 1970 military treatment entry indicated that the 
appellant got Alkaline soap in both eyes while washing an 
aircraft, and a September 1970 military treatment entry 
reported that the appellant complained of blurred vision.  He 
claimed that he had occasional amblyopia since the accident.  
He denied pain or itching.  Fundoscopic examination seemed 
within normal limits.  The impression was of questionable 
diagnosis deferred, and the appellant was referred to 
ophthalmology.  A January 1971 ophthalmologic consultation 
reported no visual problems.  May 1971 entries reported an 
embedded foreign body in the appellant's "OD" eye that was 
removed.

A July 1971 annual flying examination reported that the 
appellant had 20/20 bilateral distance vision, and 20/40 near 
vision corrected to 20/20 on the right and 20/25 near vision 
corrected to 20/20 on the left.  The appellant reported that 
he had worn glasses since October 1970.

A November 1971 prescription reported that executive bifocal 
segments were ordered to relieve asthenopia due to excessive 
head and eye movements when using standard bifocal segments. 

An April 1973 ophthalmologic consultation reported that the 
appellant complained of headaches with the use of his 
prescription.  The examiner reported normal pupillary 
reaction and muscle balance.  Media and fundi were within 
normal limits.  Additional prescriptions were used, and 
executive bifocals were ordered in June 1976 for the 
appellant to tolerate the prescription.

A July 1977 periodic examination reported visual acuity of 
distance vision of 20/20 bilaterally.  Near vision was 
20/200, corrected to 20/20 on the right, and 20/100, 
corrected to 10/20 on the left.  Defective visual acuity, 
corrected to 20/20, was noted.

The appellant's December 1967, November 1970, and February 
1979 reenlistment examinations, and annual flying 
examinations were negative for any complaints or findings 
referable to an eye disorder, other than to note that the 
appellant wore reading glasses at the time of his November 
1970 examination.

A February 1979 eye consultation report indicated that the 
appellant was wearing a bifocal prescription and complained 
of decreased visual acuity.  A new prescription was provided.

During his March 1979 military annual physical examination, 
the appellant denied any eye trouble, and reported no change 
since his last examination.  His eyes were described as 
normal and he had 20/40 distance vision, corrected to 20/20 
bilaterally, and near vision of 20/400 on the right, 
corrected to 20/30, bilaterally, during his periodic October 
1980 examination.  The examiner merely noted defective visual 
acuity.  A February 1981 eye consultation reported that 
external examination, media, and fundi were within normal 
limits.  A diagnosis of hyperopia was indicated.  No 
significant change was reported in July 1981, and August 
1984.  A September 1984 eye consultation indicated that the 
appellant had distance vision corrected to 20/20, 
bilaterally, and near vision of 20/40.   

A September 1986 eye consultation reported that external 
examination was within normal limits, and that media and 
fundi examination was within normal limits.  The appellant 
had distance vision corrected to 20/30, bilaterally, and near 
vision corrected to 20/30, bilaterally.

A June 1988 periodic military examination reported that the 
appellant had distance vision of 20/200, bilaterally, 
corrected to 20/20, and near vision of 20/400, bilaterally, 
corrected to 20/30.  The appellant was seen for gas mask 
inserts in November 1988 and November 1989.  His external 
examination, and media and fundi were described as normal.

A May 1992 military periodic medical examination reported 
that the appellant denied any history of eye trouble, and had 
20/400 with bilateral, and distant and near vision corrected 
to 20/20 on examination.

A VA visual examination was conducted in July 1994.  The 
appellant had corrected near vision, J1, and corrected far 
vision to 20/20.  The examiner diagnosed refractive disorder 
and posterior chronic blepharitis.

A January 1996 VA treatment entry reported that the appellant 
claimed that he had complained of progressive decreasing 
vision for 2 months and was referred to ophthalmology to rule 
out glaucoma.  The assessment was "367.9."

A VA examination was conducted in September 1998.  The 
examiner observed that the appellant wore bifocals.  He 
reported that his eyes were damaged after being sprayed with 
some alkaline salt, which caused blindness for one week.  
When asked about sequelae from this injury, he claimed that 
he had to wear glasses now.  An eye examination revealed that 
the appellant had near vision of 20/400, bilaterally, 
corrected to 20/20, and far vision of 20/1600, bilaterally, 
corrected to 20/20.  There were no other deficits indicated.  
The examiner diagnosed a normal visual examination. 

The Board finds that there is no competent evidence linking 
any current eye disorders to service or to an undiagnosed 
illness.  The Board notes that mere congenital or 
developmental defects, including refractive error of the eye, 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes. 38 C.F.R. § 
4.9 (1998).  Service connection for a developmental or 
congenital defect would be justified if the evidence showed 
that service aggravated the defect. See O.G.C. Precedent 67-
90. 55 Fed Reg. 43253 (1990); O.G.C. Precedent 82-90, 55 Fed. 
Reg. 45711 (1990).

Service medical records during the appellant's period of 
active duty are negative for any complaints or findings 
referable to an eye disability.  Although the appellant 
apparently was treated for soap in his eyes in June 1970, this 
injury resolved and incident did not result in any chronic 
disability.  A January 1971 ophthalmologic consultation report 
indicated no visual problems, and the record does not reflect 
medical opinion linking any eye disability to this injury. 

The Board also finds that the appellant's current eye 
complaints are not related to a disability that can be said to 
be "undiagnosed."  To the contrary, treatment records 
reflect a diagnosis of refractive disorder and posterior 
chronic blepharitis.  Therefore, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
(1998) are rendered not plausible, and the claim may be viewed 
as not well grounded.  Even if this claim were not discussed 
in the context of a well grounded claim, a denial would 
nevertheless be in order in view of the failure to meet the 
requirements of the applicable regulation.  Sabonis v. Brown, 
6 Vet.App. 426, 430 (1998).

Again, the appellant's general contentions of record are again 
of insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case.

7.  Entitlement to service connection for a pulmonary 
disorder, including entitlement as due to an undiagnosed 
illness.

The appellant's July 1952 military enlistment and June 1956 
discharge examinations for his first period of active duty 
service were negative for any complaints or findings 
referable to a pulmonary disorder, and described his lungs 
and chest as normal.  His October 1964 reserve enlistment 
examination was also negative for any complaints referable to 
a pulmonary disorder and described his lungs as normal.

Subsequent military treatment records, dated from December 
1967 to June 1988, were also negative for any complaints or 
findings referable to a pulmonary disorder, although it was 
noted that the appellant smoked a pipe in June 1988.

A May 1992 military periodic medical examination reported 
that the appellant provided a history of shortness of breath 
with exertion.  However, his lungs were described as normal 
on examination.

A VA medical examination was conducted in July 1994.  The 
appellant complained of shortness of breath at night.  He 
gave no history of cough or expectoration.  There was normal 
mobility of the chest.  Palpitation and percussion were 
unremarkable and no abnormal breath sounds were heard.  No 
abnormality of the lungs was indicated.

An August 1995 military chest x-ray for an annual physical 
indicated that that the appellant's lungs demonstrated no 
active disease.  The impression was of no active lung 
disease.

A January 1997 VA treatment entry reported that the appellant 
was in no noted distress.  He claimed to be doing OK and 
denied any new problems.  His lungs were clear to 
auscultation.  

September 1998 VA pulmonary function tests revealed that the 
FVC, FEV1, FEV1/FVC ratio and FEF 25-75% were reduced, and 
indicated an airway obstruction.  The impression was that 
moderate airway obstruction was present and suggested small 
airway disease.  The diagnosis was moderate obstructive 
airway disease.

A VA examination was conducted in September 1998.  The 
appellant complained of shortness of breath approximately in 
1985, before the Gulf War.  He claimed that he 
hyperventilated in a gas mask at that time, and took no 
breathing medications.  He claimed that he could walk 
approximately 100 yards before getting dyspnea on exertion, 
and that he could climb seven stairs before he got dyspnea.  
He reported that his condition had been worsening during the 
last 4 to 5 years.  He provided a history of smoking from the 
age of 16, but indicated that he quit in 1953, so he had a 20 
year smoking history of about 1/2 pack per day.  The examiner 
observed that the appellant breathed quietly at rest.  There 
was no cyanosis or clubbing.  His lungs were clear.  There 
was no use of accessory muscles.  The examiner noted that 
pulmonary function studies indicated moderate obstructive 
airway disease.  The chest x-ray was normal.  The diagnosis 
was chronic obstructive pulmonary disease moderate.  

The Board finds that there is no competent evidence linking 
any current complaints of a pulmonary disorder to service or 
to an undiagnosed illness.  Service medical records during the 
appellant's periods of active duty service are negative for 
any complaints or findings referable to pulmonary disability 
and describe his lungs as normal.  Service medical records 
following the appellant's periods of active duty service first 
report complaints of shortness of breath in May 1992. 

The Board also finds that the appellant's current pulmonary 
complaints are not related to a disability that can be said to 
be "undiagnosed."  To the contrary, treatment records 
reflect a diagnosis of moderate obstructive pulmonary disease.  
Therefore, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 (1998) are rendered not 
plausible, and the claim may be viewed as not well grounded.  
A denial would nevertheless be in order in view of the failure 
to meet the requirements of the applicable regulation.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).

Again, the appellant's general contentions of record are again 
of insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case.

8.  Entitlement to service connection for a psychiatric 
disorder, including entitlement as due to an undiagnosed 
illness.

The appellant's July 1952 military enlistment examination for 
his first period of military service noted mild chronic 
anxiety on psychiatric examination.  However, his June 1956 
discharge examination was negative for any complaints or 
findings referable to a psychiatric disorder. His October 
1964 reserve enlistment examination was also negative for any 
complaints referable to a psychiatric or personality 
disorder.

Subsequent military reenlistment examinations, and annual 
flying examinations dated from December 1967 to June 1988 
were negative for any complaints or findings referable to a 
psychiatric disorder.

A VA mental disorders examination was conducted in July 1994.  
However, no psychiatric diagnosis was indicated.  A VA mental 
disorders examination in August 1998 also concluded that 
there was no psychiatric diagnosis.

The Board finds that there is no competent evidence the 
appellant suffers from a psychiatric disability.  As 
previously mentioned, the Court has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability", and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau, 2 
Vet.App. at 143-144.  Since there is no objective medical 
evidence to establish that the appellant currently has a 
psychiatric disability, it is found that the claim presented 
is not well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 
143 (1992).  Because the appellant has not submitted any 
competent evidence of a psychiatric disability, the Board 
must deny the claim as not well grounded.  Ibid.: see also, 
Caluza, 7 Vet.App. at 505.  Therefore, VA's duty to assist 
the appellant in the development of his claim is not for 
application. 

Again, the appellant's general contentions of record are of 
insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case.


ORDER

Service connection for a bilateral inguinal hernia is denied. 

Service connection for prostate disability is denied. 

Service connection for hypertensive disease is denied. 

Service connection for arthritis is denied. 

Service connection for residuals of a right knee injury is 
denied. 


	(CONTINUED ON NEXT PAGE)



Service connection for an eye disorder is denied. 

Service connection for a pulmonary disorder is denied. 

Service connection for a psychiatric disorder is denied. 


REMAND

With respect to the left thigh bruise claim, a July 1970 
annual flying examination noted a history of severe bruise to 
the appellant's left thigh due to a fall, treated, with no 
complications or sequelae.  There is no subsequent reference 
to the left thigh until VA examination in July 1994, when he 
claimed left thigh pain.  The diagnoses were osteoarthritis 
of the left knee, lumbar spine and hips.  When he underwent 
VA examination in September 1998, he reported aching in the 
thigh all the time, but there were no abnormal physical 
findings.  However, careful reading of the October 1998 
addendum to the examination (prepared without the claims 
file), leaves the reader unclear as to whether the examiner 
was expressing his opinion that peripheral vascular disease 
was secondary to in-service injury.  This should be 
clarified.

With respect to the leg cramps claim, the appellant's 
military medical records are entirely negative.  However, the 
October 1998 VA examination addendum appears to include 
opinion that claudication/ peripheral vascular disease 
affecting the left leg was secondary to in-service injury.  
This too should be clarified.  

Finally, with respect to the arthritis of the left knee, the 
appellant's military medical records reflect that in 
September 1984, he was seen for follow-up for a twisted left 
knee.  The assessment was chondromalacia patellae  An April 
1985 entry reported that while he was on active duty at Fort 
Jefferson National Monument, he twisted his leg and developed 
pain in his left groin and knee one day later.  The 
assessment was left groin injury.  In May 1985, he underwent 
physical therapy for left chondromalacia patella.  

A VA examination was conducted in September 1998.  The 
appellant insisted that it was his left knee for which he 
wanted service connection.  He described a fall in 1970.  The 
October 1998 addendum to this examination reflects a history 
of injury in the mid-1980's, and a diagnosis of chronic 
synovitis of the left knee secondary to that injury.  It is 
unclear whether the injury referred to was sustained in 
service.

In view of the foregoing, the claim is REMANDED for the 
following:

1.  The RO should obtain all current 
records of the appellant's treatment of 
the left thigh, leg cramps and left knee.

2.  When this is accomplished, the RO 
should schedule the appellant for VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiner, and this fact 
should be noted in the examination 
report.  A careful history should be 
obtained from the appellant regarding the 
date, place and nature of the injury or 
injuries he believes caused the 
disabilities at issue, as well as the 
onset of symptoms.  He should 
specifically state whether any of these 
injuries was sustained while he was on 
military duty.

Following examination, and careful review 
of the appellant's military medical 
records, the examiner should answer the 
following questions: (1) Does the 
appellant have residual disability as the 
result of a left thigh bruise sustained 
while he was on military duty; 
(2) Are the appellant's leg cramps due to 
injury sustained while he was on military 
duty; and (3) Does the appellant have 
chronic left knee disability, and, if so, 
is it at least as likely as not that the 
disability is the result of injury 
sustained while he was on military duty?  
The rationale for the opinions should be 
set forth.  

3. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When this development is complete, the RO must determine 
whether the examination is adequate, and, if not, corrective 
action should be taken.  Following readjudication, the casev 
should be returned to the Board, if in order, after 
compeltion of the usual adjudication procedures.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

